SIMPSON, J.
— This suit was brought by tbe appellant against tbe appellee on negotiable promissory notes or bonds.
Tbe complaint describes tbe notes or bonds as made payable to the McCormick Harvesting Machine Company, with tbe statement that they have “been duly transferred to tbe plaintiff in writing.” Tbe plaintiff offered in evidence the notes (under seal) made to tbe McCormick Harvesting Machine Company, with two indorsements, to wit: “For value received I hereby guarantee the payment of tbe within note at maturity, or at any time thereafter, and waive demand, protest and notice of nonpayment thereof. [Signed] McCormick Harvesting Machine Co.” And: “Tbe McCormick Harvesting Machine Company for value received does hereby transfed, assign, indorse and deliver tbe within note or bond to the International Harvester Company of America. [Signed] Hiram B. Prentice, Asst. Secty. G. A. Rannly, Vice-President.” Objection was made and sustained; tbe court refusing to allow said notes to be introduced in evidence. Our decisions have been uniform that under sections 1801, 1802, Code 1896, if tbe making or assignment of a note be alleged in tbe complaint, or if it purports on its face to be signed, neither tbe mailing not the assignment can be denied except by a sworn plea. —Alabama Coal Mining Co. v. Brainard, 35 Ala. 476, 480; Montgomery & Eufaula Railrod v. Trebles, 44 Ala. 255, 258; Oxford, Iron Co. v. Spradley. 46 Ala. 99, 104, 105; Wimberly v. Dallas, 52 Ala. 196, 197; Ledbetter & Co. et al. v. Vinton, 108 Ala. 644, 646, *55018 South. 692; Carter et al. v. Long Bros., 125 Ala. 280, 290, 28 South. 74. The court erred in excluding said notes.
The judgment of the court is reversed, and the cause remanded.
Tyson, C. J., and Haralson and Denson, JJ., concur.